Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-13-00333-CV

                  IN THE INTEREST OF E.D., E.D, I.D., and J.D., Children

                       From the County Court at Law, Kerr County, Texas
                                   Trial Court No. 111069C
                         Honorable Spencer W. Brown, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, that portion of the trial court’s order
terminating appellant’s parental rights is REVERSED and judgment is RENDERED that the
Department of Family and Protective Services’ petition requesting termination of appellant’s
parental rights to his four children is denied.

       SIGNED November 22, 2013.


                                                 _____________________________
                                                 Sandee Bryan Marion, Justice